EXHIBIT 32.2 SECTION 1350 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER I, Robert O. Stephenson, hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that, to the best of my knowledge: the Quarterly Report on Form 10-Q of the Company for the three months ended September 30, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 8, 2010 /S/ROBERT O. STEPHENSON Robert O. Stephenson Chief Financial Officer
